Exhibit 10.12

2009 OFFICERS’ INDEMNIFICATION TRUST AGREEMENT

This 2009 OFFICERS’ INDEMNIFICATION TRUST AGREEMENT (“Trust” or “Agreement”) is
established as of July 28, 2009 [the “Effective Date”], between MICROSOFT
CORPORATION, a Washington corporation (“Grantor”), and The Bank of New York
Mellon Trust Company, N.A. (“Trustee”), whose address is700 South Flower Street,
Suite 500, Los Angeles, California 90017, and, as an additional party, Charles
H. Noski (the “Beneficiaries’ Representative”).

RECITALS

A. The Grantor has established this Trust to be a source of indemnification for
the Grantor’s Officers who are eligible for indemnification as stated in this
Trust as it is in effect from time to time.

B. The Grantor has determined, after due diligence, that it has and will derive
substantial economic benefits of this Trust, including economic terms that are
more favorable to the Grantor than obtaining protection for its Officers through
the current director and officer insurance market.

C. The Grantor’s Articles of Incorporation (the “Articles”) provide for
mandatory indemnification of the Grantor’s Officers (as defined in the Articles)
to the maximum extent provided by law, and as such, this Trust is not an
exclusive source of indemnification for the Officers as covered in this
Agreement.

D. The Grantor has determined that the Trust is necessary in order for the
Grantor to attract and retain the most qualified Officers.

E. This Trust replaces the Trust Agreement dated June 1, 1993 established by the
Grantor, currently with the Bank of New York Mellon Trust Company, N.A.,
successor in interest to BNY Western Trust Company, as Trustee therein and
Charles Noski as Beneficiaries’ Representative (the “1993 Trust”). Grantor’s
Board of Directors has acted by resolution adopted July 28, 2009] to terminate
the 1993 Trust effective as of June 1, 2010 as provided in the Notice of 1993
Trust Termination that has been or will be delivered to the Trustee of the 1993
Trust.

F. This Trust also is designed to provide coverage for the “executive officers”
as such term is used in the 1993 Trust effective upon execution of this Trust,
with such coverage to overlap with the 1993 Trust for certain officers of
Grantor prior to termination of the 1993 Trust.

G. Except as otherwise noted, the capitalized terms have the meaning ascribed to
them in the body of this Trust.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, the Grantor will transfer to the Trustee funds as provided on
Exhibit A of this Agreement and the Trustee acknowledges the planned transfer of
the 1993 Trust Minimum Balance on June 1, 2010 and accepts the trust created
hereby and agrees that it will hold all property which it may receive hereunder,
as custodian IN TRUST, for the purposes and upon the terms and conditions
hereinafter stated, and Grantor, Trustee and Beneficiaries’ Representative agree
as follows:

ARTICLE 1

DEFINITIONS

“Act” means the Washington Business Corporation Act RCW 23B or succession
legislation.

“Beneficiary” and “Beneficiaries” are defined in Section 3.1.

“Board of Directors” means the board of directors of Microsoft Corporation as
constituted from time to time.

“Business Day” means any day, excluding Saturday, Sunday and any day on which
banking institutions located in Seattle, Washington or Los Angeles, CA are
authorized by applicable law to be closed.

“Cash” means (a) currency of the United States, and (b) certificates of deposit
or time deposits having, in each case, a tenor of not more than six (6) months,
issued by any U.S. commercial bank or any branch or agency of a non-U.S. bank
licensed to conduct business in the U.S. having combined capital and surplus of
not less than $250,000,000 (including the Trustee and its affiliates.).

“Claim” or “Claims” includes, without limitation, any threatened, pending, or
completed action, suit, or proceeding, whether civil, derivative, criminal,
administrative, investigative, or otherwise, initiated by a person other than
the Beneficiary (including any Claims by or in the right of Grantor), unless the
Claim was initiated by the Beneficiary in good faith to establish or enforce a
right to indemnification under the Articles, this Trust or applicable statute.

“Covered Act” means any act or omission (including, without limitation, any
alleged breach of duty, neglect, error, misstatement, misleading statement, or
otherwise, or appearing as or preparing to be a witness) by a Beneficiary, and
any Claim against such Beneficiary, by reason of the fact that Beneficiary
(i) is or was an Officer of Grantor, (ii) is or was an executive officer
“Beneficiary” under the 1993 Trust, or (iii) is or was an Officer of Grantor or
executive officer “Beneficiary” under the 1993 Trust and is or was serving at
the request of Grantor as a director, officer, partner, trustee, fiduciary,
employee, or agent of another corporation, partnership, joint venture, trust,
employee benefit plan, or other enterprise.

 

-2-



--------------------------------------------------------------------------------

“Corporate Securities” means US dollar denominated senior debt obligations that
are obligations (whether direct or by virtue of guarantees) of corporations
organized in the United States whose long-term, unsecured, unsubordinated debt
securities are rated at least “A” (or its equivalent successor rating) in the
case of Standard & Poor’s Ratings Group or “A2” (or its equivalent successor
rating) in the case of Moody’s Investors Service, Inc.

“Demand” means a demand for indemnification regarding a Claim by a Beneficiary
for a Covered Act.

“Director” means a current, past or future member of the Board of Directors.

“Eligible Securities” means Cash, Treasury Securities, Government Securities and
Municipal Securities, Corporate Securities, Money Market Funds and Other
Eligible Securities. All Eligible Securities must be in a form suitable for
delivery and retransfer, and must be capable of being priced by recognized
third-party dealers.

“Excluded Claim” means any payment for Losses or Expenses in connection with any
Claim the payment of which is Ultimately Determined to be prohibited by the Act,
public policy, or other applicable law (including binding regulations and orders
or, and undertakings or other commitments with, any governmental entity or
agency) as the same exists or may hereafter be amended (but, in the case of any
such amendment, only to the extent that such amendment permits Grantor to
provide broader indemnification rights than said law permitted Grantor to
provide prior to such amendment).

“Expenses” means any reasonable expenses incurred by Beneficiary as a result of
a Claim or Claims made against him or her for Covered Acts including, without
limitation, counsel fees and costs of investigative, judicial, or administrative
proceedings and any appeals.

“Fines” shall include any fine, penalty or, with respect to an employee benefit
plan, any excise tax, or penalty assessed with respect thereto.

“Government Securities” means bonds, notes, debentures, obligations or other
evidence of indebtedness issued and/or guaranteed by the Federal National
Mortgage Association, the Federal Home Loan Mortgage Corporation or the
Government National Mortgage Association, including mortgage participation
certificates, mortgage pass-through certificates and other mortgage-backed
securities, but excluding collateralized mortgage obligations and
mortgage-related securities representing payments of interest only or principal
only and REMIC securities and CMBS (commercial mortgage backed securities).

“Loss” means any amount which a Beneficiary is legally obligated to pay as a
result of any Claim or Claims made against him or her for Covered Acts
including, without limitation, Fines, damages, judgments, costs of defense of
any Claims and sums paid in settlement of any Claim or Claims, specifically
including fees of plaintiff’s counsel.

 

-3-



--------------------------------------------------------------------------------

“Money Market Funds” means money market funds rated “AAAm” or AAAm-G by
Standard & Poors Rating Service or having a rating in the highest investment
category granted thereby from Moody’s Investors Service, including, without
limitation any mutual fund for which the Trustee or an affiliate of the Trustee
serves as investment manager, administrator, shareholder servicing agent, and/or
custodian or subcustodian, notwithstanding that (i) the Trustee or an affiliate
of the Trustee receives fees from funds for services rendered, (ii) the Trustee
collects fees for services rendered pursuant to this Agreement, which fees are
separate from the fees received from such funds, and (iii) services performed
for such funds and pursuant to this Agreement may at times duplicate those
provided to such funds by the Trustee or an affiliate of the Trustee.

“Municipal Securities” means senior and unsubordinated debt obligations that are
obligations (whether direct or by virtue of guarantees) of U.S. state or
municipal issuers whose long-term, unsecured, unsubordinated, debt securities
are rated at least “A” (or its equivalent successor rating) in the case of
Standard & Poor’s Ratings Group or “A2” (or its equivalent successor rating) in
the case of Moody’s Investors Service, Inc., excluding “A” or “A2” rated debt
securities of housing and hospital issuers and municipal funds and partnerships
where the rating is not based upon the rating of a third-party credit enhancer
of such securities.

“Other Eligible Securities” means securities other than Cash, Corporate
Securities, Treasury Securities, Government Securities, Money Market Funds and
Municipal Securities mutually agreed upon in writing by Beneficiaries’
Representative and Grantor.

“Officer” means any employee of Grantor elected, designated or appointed by the
Board of Directors as an officer at a level “corporate vice president” or higher
as of July 1, 2009 and from time to time thereafter.

“2003 Trust” means the trust created by the 2003 Indemnification Trust Agreement
as established by Grantor as of June 30, 2003, currently with BNY Western Trust
Company as Trustee and Charles Noski as Beneficiaries’ Representative.

“Treasury Securities” means securities issued or guaranteed by the United States
Government, including United States Treasury obligations and any other
obligations the timely payment of principal and interest of which is fully and
unconditionally guaranteed by the United States Government.

“Ultimate Determination” means a final order from which there is no further
right of appeal in any action in which a Beneficiary seeks indemnification. Such
an order shall constitute the Ultimate Determination of the Beneficiary’s right
to indemnification from Grantor. “Ultimately Determined” shall have a
correlative meaning.

 

-4-



--------------------------------------------------------------------------------

ARTICLE 2

PRIOR COVERED ACTS AND CLAIMS

2.1 Indemnification for Covered Acts. The Beneficiaries (as defined below) under
this Trust shall be indemnified for any Losses, Expenses or Fines that result
from a Claim based on a Covered Act asserted while this Trust is in effect
without regard to whether the Covered Act occurred on, before or after the
establishment of this Trust. Rights to coverage as a Beneficiary under this
Agreement shall be deemed to vest with and upon such persons appointment as an
Officer. If a Beneficiary of this Trust was also a “Beneficiary” of the 1993
Trust prior to its termination, such person shall be covered by this Trust as a
Beneficiary hereunder for “Covered Acts” as defined herein and also as to
“Covered Acts” under the 1993 Trust that occurred prior to June 1, 2010.

2.2 Nonexclusive Remedy. The rights of Beneficiaries to indemnification from
this Trust are limited to the assets of the Trust, but this does not limit any
Beneficiary’s rights, if any, to indemnification (without duplication) from
other Grantor arrangements or obligations, including but not limited to any
applicable insurance coverage.

ARTICLE 3

THE BENEFICIARIES AND THE

BENEFICIARIES’ REPRESENTATIVE

3.1 The Beneficiaries. All present and future Officers as well as any executive
officers of Grantor who were “Beneficiaries” of the 1993 Trust (for Covered Acts
during their employment as an executive officer of Grantor as provided in the
1993 Trust) shall be “Beneficiaries” of the Trust (and each a “Beneficiary”),
provided, however, that if there is a “Change in Control” of Grantor no Officers
appointed after or in connection with such Change in Control shall be entitled
to be Beneficiaries who were not Beneficiaries under this Agreement or the 1993
Trust prior to such Change in Control. For purposes of this Agreement, the term
“Change of Control” shall mean (a) a tender offer or exchange offer where the
purpose of such offer is to take over and control Grantor and such offer is
accepted by owners of securities of Grantor representing 50% or more of the
combined voting power of Grantor’s then outstanding voting securities,
(b) Grantor is merged or consolidated with another corporation and as a result
of such merger or consolidation less than 50% of the outstanding voting
securities of the surviving or resulting corporation shall then be owned in the
aggregate by the former shareholders of Grantor, (c) Grantor transfers
substantially all of its assets to another corporation which is not a
wholly-owned subsidiary of Grantor, or (d) during any period of twelve
(12) consecutive months, individuals who at the beginning of such twelve
(12) month period were directors of Grantor cease for any reason to constitute
at least a majority of Grantor’s Board of Directors. The Beneficiaries’
Representative shall promptly notify the Trustee in writing of a Change in
Control. Any Beneficiary shall remain a Beneficiary despite his or her
resignation, removal, or other failure to continue to be a an Officer during the
term of this Agreement as to Covered Acts during such Beneficiary’s service as
an Officer or as an executive officer under the 1993 Trust. A person whose
conduct gives rise to a right of indemnification both as a member of the Board
of Directors and as an officer, shall be a Beneficiary hereunder as to all such
conduct without being required to separate his or her activities between the
role of Director and the role of officer.

3.2 New Beneficiaries. If prior to a Change in Control an individual is
appointed as an Officer by the Grantor’s Board of Directors, Grantor agrees to
notify the Trustee and the Beneficiaries’ Representative promptly of such
appointment; provided, however, Grantor’s failure to so notify the Trustee and
the Beneficiaries’ Representative shall not affect in any way an individual
Officer’s rights as a Beneficiary under this Trust. The Trustee and the
Beneficiaries’ Representative shall have the right to rely on the accuracy and
completeness of any statement provided to it by the Grantor’s Secretary,
Assistant Secretary or Chief Executive Officer as to the Beneficiary status of
any individual.

 

-5-



--------------------------------------------------------------------------------

3.3 Beneficiaries’ Representative. Except as expressly provided elsewhere in
this Agreement, all communications or demands made by and among the Trustee and
the Beneficiaries are to be made through the individual then designated as the
Beneficiaries’ Representative. The Beneficiaries’ Representative shall have the
exclusive right to convey Demands (as defined below) from time to time on the
Trustee to direct payment to one or more of the Beneficiaries.

3.4 Identity of Beneficiaries’ Representative. The Beneficiaries’ Representative
shall be a person who is a present or past nonemployee Director of Grantor,
designated in writing to the Trustee and Grantor from time to time by a majority
of the nonemployee Directors on the Board of Directors. For this purpose, a
Director who has not been employed by Grantor during the current calendar year
and the preceding three (3) years shall be regarded as a nonemployee Director.
The Trustee, Grantor and Beneficiaries shall be entitled to rely on the original
appointment of that individual as the Beneficiaries’ Representative unless
notified in writing of a change in the Beneficiaries’ Representative by a
writing signed by the former Beneficiary Representative. A Beneficiary shall be
deemed to have consented to such change in Beneficiaries Representative if such
Beneficiary is provided with notice of such change in accordance with
Section 8.6 of this Agreement. The Trustee shall be entitled to rely on such
subsequent appointment as of the date such writing is received by the Trustee.
The Trustee shall be entitled to rely on the accuracy and completeness of a
written list delivered to the Trustee by Grantor, and certified by the Secretary
of Grantor to be accurate and to have been prepared in good faith, identifying
the individuals who constitute the then current nonemployee Directors. In the
absence of an effective appointment of a Beneficiaries’ Representative, the
Trustee or any Beneficiary may, after ten (10) days’ written notice to all
Beneficiaries and the Grantor, petition a court of competent jurisdiction at the
expense of the Trust for appointment of a Beneficiaries’ Representative who need
not be a nonemployee Director (if none are willing or able to serve), but shall
in no event be an officer or director elected or appointed after a Change in
Control who was not a Beneficiary or a beneficiary of the Grantor’s 2003 Trust
prior to such Change in Control. The designation or appointment of a successor
Beneficiaries’ Representative shall become effective only upon the execution of
a counterpart of this Agreement whereby such successor Beneficiaries’
Representative shall assume and become bound by all the duties and
responsibilities of a Beneficiaries’ Representative under this Agreement.

3.5 Right of Beneficiaries to Receive Payments. Subject to court order to the
contrary, the rights of the Beneficiaries to make a Demand and receive
distributions from the Trustee shall not be affected or diminished in any way by
the existence of any dispute between one or more Beneficiaries and Grantor, and
the Trustee in making distributions from the Trust Fund (as defined below) shall
be entitled to rely upon the simple Demand of a Beneficiary, as conveyed by the
Beneficiaries’ Representative pursuant to Section 4.7. Such distributions shall
be made notwithstanding any notice or demand by or on behalf of Grantor that the
distributions should not be made, whether based on Grantor’s claim that any
Beneficiary is not entitled to some or all of the amount of such distributions
or otherwise. The Trustee shall have no responsibility or liability to Grantor
for making any payment despite having received any such notice or demand by or
on behalf of Grantor. The Trustee shall have no responsibility to inquire into
the accuracy or truthfulness of any such notice or demand, whether from the
Grantor or the Beneficiaries’ Representative.

 

-6-



--------------------------------------------------------------------------------

ARTICLE 4

THE TRUST FUND

4.1 Trust Fund; Grantor Trust. The Trustee shall hold all property received by
it as custodian in Trust hereunder as one fund which, together with the income
and gains therefrom and additions thereto, shall constitute the “Trust Fund.”
The Trust is intended to be a grantor trust within the meaning of Section 761 of
the Internal Revenue Code of 1986, as amended, and shall be construed
accordingly. The Trust Fund shall not be paid to the Grantor or any trustee in
bankruptcy of the Grantor, shall be held separate and apart from other funds of
the Grantor, and shall be used exclusively for the purposes set forth herein.

4.2 Minimum Balance. Grantor shall cause the Trustee to transfer the 1993 Trust
Minimum Balance ($7,000,000 at the date of execution of this Agreement) to this
Trust effective June 1, 2010; which amount shall thereafter be the initial
minimum balance under this Trust Agreement (the “Minimum Balance”), and Trustee
shall hold such funds in trust, for the stated uses and purposes in accordance
with the terms of this Agreement. The amount to be transferred from the 1993
Trust shall be subject to reservation of funds in the 1993 Trust at the
direction of the Beneficiaries’ Representative to cover any pending and
unresolved demands under the 1993 Trust that exist at June 1, 2010. Nothing
contained in this Agreement shall preclude Grantor from making additional
transfers of funds from time to time to the Trustee, whether required under the
terms of this Agreement or not, to be held in trust as part of the Trust Fund.
If Grantor makes additional transfers of funds to the Trust Fund, such
additional transfers shall be deemed an increase of the Minimum Balance and
Exhibit A shall be amended automatically without further action by the parties
to this Agreement. The Grantor and the Beneficiaries’ Representative shall
periodically, but no less than every third anniversary of this Agreement, review
the adequacy of the Minimum Balance.

4.3 Maintenance of Minimum Balance. The Trustee agrees to provide monthly
reports to Grantor and the Beneficiaries’ Representative showing the current
fair market value of the Trust Fund. If any such report shows that the current
fair market value of the Trust Fund is less than the Minimum Balance, then
within ten (10) days after such report, Grantor agrees to deliver cash funds to
the Trustee equal to the difference between the fair market value of the Trust
Fund and the Minimum Balance so that the Trust balance is at least equal to the
Minimum Balance. Notwithstanding the foregoing, Grantor shall have no obligation
to make payments to the Trustee in excess of $100,000,000 (including the initial
transfer of funds from the 1993 Trust) under or with respect to this Agreement.

 

-7-



--------------------------------------------------------------------------------

4.4 Additional Contributions. Subject to the aggregate limitation of
$100,000,000 set forth in Section 4.3, Grantor agrees to make additional
contributions (“Additional Contributions”) to the Trust Fund within ten
(10) days after receipt of a written request from the Beneficiaries’
Representative certifying in good faith that Claims have or are reasonably
expected to be asserted against Beneficiaries and that estimated Losses and
Expenses for all pending, threatened or anticipated Claims against all
Beneficiaries are reasonably expected to exceed the then Trust Fund balance.
Beneficiaries’ Representative may make such request prior to the transfer of the
1993 Minimum Balance as provided in Section 4.2 and Exhibit A. A copy of such
written certification shall be provided to the Trustee at the same time and in
the same manner as it is provided to Grantor. Such written certification shall
be accompanied by an opinion of independent counsel to the effect that, based on
the information made known to such counsel, (a) the Claims are not Excluded
Claims and (b) the amount requested is reasonable in the circumstances.
Independent counsel shall be selected by the Beneficiaries’ Representative and
shall have no present professional relationship with the Grantor or the
Beneficiaries who are the subject of the Claims.

4.5 Excess Balance. If at any time the fair market value of the Trust Fund shall
exceed the Minimum Balance, plus any additional contributions which continue to
be required pursuant to Section 4.4, Grantor shall be entitled to withdraw an
amount equal to the excess over the said sum upon thirty (30) days’ advance
written notice to the Beneficiaries’ Representative.

4.6 Direction of Investment. Notwithstanding anything contained in this
Agreement to the contrary, Grantor retains the right to direct the investment of
the Trust Fund and Trustee shall have no duty to review or recommend
investments; provided, however, that the Grantor shall only direct the Trustee
to invest the Trust Fund in Eligible Securities in accordance with Grantor’s
current cash-management policies. If the Grantor instructs the Trustee to invest
in securities other than in Cash, Government Securities, Municipal Securities,
Money Market Funds or Treasury Securities, such instruction shall be accompanied
by the written consent of the Beneficiaries’ Representative as to the
investment(s) in such Other Eligible Securities. Upon written instruction from
the Grantor the Trustee shall transfer the securities in the account or accounts
for the 1993 Trust to the account for the 2009 Trust, which amounts following
transfer shall be subject to this Section 4.6. If for any reason one or more
investments on Exhibit B shall not be available, and Grantor shall fail to
direct the Trustee pursuant to written instructions as to how to invest the
Trust Fund (including the consent of Beneficiaries’ Representative if the
proposed investment is in other than Eligible Securities), then the Trustee
shall invest the Trust Fund in a Money Market Fund or in the bank cash reserve
product for which a prior written authorization shall have been obtained. In the
event the Trustee is required to make a distribution pursuant to Section 4.7 at
a time when the Trust Fund has insufficient cash to cover such distribution, the
Trustee shall seek the advice of the Grantor with regard to which Trust
investments to liquidate in order to cover the required distribution; if the
Grantor does not respond to the Trustee’s inquiry within forty-eight (48) hours
the Trustee shall use its discretion in choosing which investments to liquidate.
The Trustee may purchase or sell to itself or any affiliate, as principal or
agent, investments authorized by this Agreement. The Grantor and the
Beneficiaries’ Representative acknowledge that regulations of the comptroller of
the Currency grant the right to receive brokerage confirmations of the security
transactions as they occur, at no additional cost. To the extent permitted by
law, the Grantor and the Beneficiaries’ Representative specifically waive
compliance with 12 C.F.R. 12 and hereby notify the Trustee that no brokerage
confirmations need be sent relating to the security transactions as they occur.

 

-8-



--------------------------------------------------------------------------------

4.7 Distributions From Trust Fund.

4.7.1 Duties of Beneficiary. A Beneficiary making a demand for indemnity shall
certify in each demand regarding a Claim for a Covered Act (a “Demand”)
delivered to the Beneficiaries’ Representative that (i) he or she is entitled to
payment of at least the amount demanded, (ii) that no part of the Demand is
precluded by RCW 23B.08.560 (a)-(c) or other provision in the Act or applicable
successor statute, (iii) that the Beneficiary will repay to the Trust any
amounts paid or applied to or for the use of such Beneficiary in the event of a
Ultimate Determination that such payments are precluded by RCW 23B.08.560
(a)-(c), or in the event the Beneficiary receives payment for the same Claim
from another source, (iv) that a request to the Grantor for indemnification has
remained unsatisfied for 20 days and that no part of the amount then being
demanded from the Trust Fund has been previously received from the Grantor, and
(v) that he or she has complied with any applicable requirements of Grantor’s
Articles and policy with respect to indemnification, if any, with respect to the
Demand.

4.7.2 Duties of Beneficiaries’ Representative. The Beneficiaries’ Representative
shall convey a Beneficiary’s Demand to the Trustee. Along with the conveyance of
such Demand to the Trustee, the Beneficiaries’ Representative shall submit, in a
writing signed by the Beneficiaries’ Representative, a statement (i) that such
Demand is being made pursuant to the Articles, as such may be amended and
restated from time to time, provided that any such amendment shall be given
effect under this Agreement only to the extent that such amendment provides
broader indemnification rights than existed prior to such amendment, (ii) that
the Demand is for satisfaction of indemnification obligations of Grantor,
(iii) that the Demand is being made by a Beneficiary, (iv) the amounts being
demanded by such Beneficiary, and (v) that the Beneficiaries’ Representative is
not aware of any facts or conditions that would make such Demand for
indemnification pursuant to this Agreement [invalid], provided, however, that
the Beneficiaries’ Representative has no duty to independently investigate the
validity of a Demand.

4.7.3 Duties of Trustee. The Trustee shall deliver a copy of each Demand to
Grantor as promptly as reasonably possible. As soon as practicable after any
such Demand is conveyed by the Beneficiaries’ Representative, subject to the
provisions of Section 3.5, the Trustee shall distribute funds to the Beneficiary
specified in such Demand in the amount and manner set forth therein. If the
Trustee does not have sufficient funds to satisfy all pending Demands of
Beneficiaries in full, the Trustee shall make all reasonable efforts to make pro
rata payments, less any amounts due the Trustee, to the Beneficiaries as
specified by the Beneficiaries’ Representative. If and to the extent the Trust
Fund is replenished, the Trustee shall continue to make pro rata distributions,
less any amounts due the Trustee, until the Demand is satisfied or to satisfy
subsequent Demands.

4.8 Taxes. The Grantor agrees to pay any and all taxes on the Trust Fund or the
income thereof or which the Beneficiaries or the Trustee would otherwise be
required to pay with respect to the interest of any person or person therein,
and to provide the Trustee and Beneficiaries’ Representative with proof of
payment. This does not include any taxes payable upon an indemnification payment
distribution from the Trust if the same would be taxable to the recipient
Beneficiary under applicable law.

 

-9-



--------------------------------------------------------------------------------

4.9 Duties and Responsibilities of Beneficiaries’ Representative. The
Beneficiaries’ Representative (and any successor Beneficiaries’ Representative)
shall have the following affirmative duties and responsibilities:

4.9.1 To demand deposits from the Grantor so as to maintain the Minimum Balance
of the Trust in accordance with Section 3.3 and any Additional Contributions
required by section 3.4;

4.9.2 To demand payment by the Trustee to a Beneficiary who has made a Demand
and who, in the good faith judgment of the Beneficiaries’ Representative, has
satisfied the conditions for indemnification as set forth in this Agreement and
the Articles, provided, however, that the Beneficiaries’ Representative has no
duty to independently investigate the validity of a Demand; and

4.9.3 To use commercially reasonable efforts to cause the Grantor and Trustee to
discharge their respective responsibilities under this Agreement and the
responsibilities of the Grantor under the Articles, including the bringing of
legal actions and proceedings to enforce such agreement.

4.10 Administrative Powers of Trustee. Subject to the Grantor’s right pursuant
to Section 4.6 to direct investment of the Trust Fund in Eligible Securities,
the Trustee shall have the power, to do any of the following:

4.10.1 To cause any investment to be registered and held in the name of one or
more of its nominees, or one or more nominees of any system for the central
handling of securities, without increase or decrease of liability;

4.10.2 To collect and receive any and all money and other property due to the
Trust Fund and to give full discharge therefor; and

4.10.4 To hold uninvested, without liability for interest thereon, such monies
received by the Trustee as the Trustee considers necessary to meet anticipated
and imminent disbursements.

4.11 Adverse Determination. In the event the trust arrangement created hereby is
deemed to be invalid or ineffective as a trust by a court of competent
jurisdiction, whether in connection with the bankruptcy of one of the parties
hereto or otherwise (an “Adverse Determination”), then the parties agree that
the nature of their relationship shall be Grantor as debtor, Trustee as
securities intermediary and Beneficiaries’ Representative as secured party for
the benefit of the Beneficiaries. To that end, and to secure the obligation of
Grantor to indemnify Beneficiaries, Grantor hereby grants the Beneficiaries’
Representative for the benefit of the Beneficiaries a continuing security
interest in, and pledges all right title and interest in and to, the following
(for purposes of this Section 4.12, the “Collateral”):

4.11.1 The Trust(s) account and the Trust Fund, and any certificates or
instruments representing or evidencing the Trust Fund, and all cash, investment
property, interest, dividends, rights and other property at any time and from
time to time received, receivable or otherwise issued, distributed or
distributable in respect of or in exchange for any or all of the Trust Fund;

 

-10-



--------------------------------------------------------------------------------

4.11.2 All other investment property and other property hereafter issued,
delivered or deliverable to Trustee in substitution for or in addition to any of
the foregoing, all certificates and instruments representing or evidencing such
other property and all cash, investment property, interest, dividends, rights
and other property at any time and from time to time received, receivable or
otherwise issued, distributed or distributable after the date hereof in respect
of or in exchange for any or all thereof; and

4.11.3 All proceeds of all of the foregoing.

Grantor and, at the direction of Beneficiaries’ Representative, Trustee shall
execute such other documents and instruments as Beneficiaries’ Representative
may reasonably require from time to time to perfect and protect the first
priority security interest of the Beneficiaries’ Representative on behalf of the
Beneficiaries in the Collateral. In the event of an Adverse Determination,
Beneficiaries’ Representative shall have and shall be deemed to have had all the
rights and remedies of a secured party under Article 9 of the Uniform Commercial
Code (“UCC”) and may exercise any of the rights and remedies available to the
Beneficiaries’ Representative under the UCC as in effect from time to time in
the State of Washington or otherwise available to the Beneficiaries’
Representative, including, without limitation, sale, assignment or other
disposal of the Collateral in exchange for cash or credit. Grantor agrees that a
Demand is also a notice of disposition under Section 9-611 of the UCC and that
five Business Days is reasonable notice if notice of a disposition is required
under Section 9-611. Furthermore, Grantor agrees that any Beneficiary may be the
purchaser of the Collateral consisting of Cash, Corporate Securities, Government
Securities or Municipal Securities at a private sale without notice because the
Collateral is of a type sold on a recognized market or the subject of widely
distributed standard price quotations. Beneficiaries’ Representative shall
provide Trustee with an Adverse Determination Notice as soon as practicable,
although failure to provide such notice shall not affect the rights or
obligations of the parties hereunder, except that a Beneficiary shall not take
any action with respect to Trustee as securities intermediary until such notice
is provided. Except for the amounts due to Trustee pursuant to Section 7.3,
Trustee waives any right of set-off, banker’s lien or other lien or claim it may
have to the Collateral.

Grantor covenants and agrees that it shall not pledge, assign, hypothecate or
transfer its interest in the Trust account or the Trust Fund. Grantor further
covenants and agrees that it shall not so direct Trustee, and Trustee agrees
that it will not acknowledge or agree to any such pledge, assignment,
hypothecation or transfer.

 

-11-



--------------------------------------------------------------------------------

ARTICLE 5

RESIGNATION, REMOVAL, OR DEATH OF TRUSTEE

5.1 Resignation of Trustee. The Trustee may resign at any time by filing its
written resignation with Grantor and Beneficiaries’ Representative. Such
resignation shall take effect sixty (60) days from the date of such filing or
upon appointment of a successor pursuant to Section 5.3, whichever shall first
occur.

5.2 Removal of Trustee. Grantor and the Beneficiaries’ Representative may remove
the Trustee at any time by delivering to the Trustee a written notice of its
removal and the appointment of a successor pursuant to Section 5.3.

5.3 Appointment of Successor Trustee.

5.3.1 Removal of the Trustee and the appointment of a successor Trustee shall
take effect sixty (60) days following delivery to the Trustee of (i) an
instrument in writing removing the Trustee and appointing such successor,
executed by Grantor and accompanied by an instrument in writing signed by the
Beneficiaries’ Representative certifying Beneficiaries’ Representative agreement
to such removal and appointment, and (ii) an acceptance in writing, executed by
such successor, both acknowledged in the same form as this Agreement. The
Trustee may agree to an earlier effective date. In the event of the merger, sale
(of all or substantially all of the Trustee’s corporate trust business) or
dissolution of the Trustee, a successor trustee shall be appointed by the
Grantor (which successor trustee may be the acquiring party or successor entity
in the case of sale or merger of the Trustee in Grantor’s sole discretion) with
the approval of the Beneficiaries’ Representative, which approval shall not be
unreasonably withheld, and a writing to such effect and an acceptance in
writing, as referred to above, shall be delivered to the Trustee. In order to
qualify to serve as Trustee, any successor trustee must, at a minimum: (i) be
authorized under state or federal law to exercise corporate trust powers,
(ii) have a combined capital and surplus of at least $100 million, and (iii) be
subject to supervision or examination by federal or state authority.

5.3.2 All of the provisions set forth herein with respect to the Trustee shall
relate to each successor with the same force and effect as if such successor had
been originally named as Trustee under this Trust.

5.3.3 If a successor is not appointed within sixty (60) days after the Trustee
gives notice of its resignation pursuant to Section 4.1, or within sixty
(60) days after the Trustee’s merger, sale (of all or substantially all of the
Trustee’s corporate trust business) or dissolution, the Trustee or the
Beneficiaries’ Representative may apply to any court of competent jurisdiction
at the expense of the Trust for appointment of a successor.

5.4 Transfer of Fund to Successor. Upon appointment of a successor trustee as
set forth above, the Trustee shall transfer and deliver the Trust Fund to such
successor with authority to retain only reasonable reserves pending settlement
of its final account as provided in Section 7.4.

 

-12-



--------------------------------------------------------------------------------

ARTICLE 6

DURATION, TERMINATION, AND AMENDMENT OF TRUST

6.1 Term.

6.1.1 The term of this Trust shall be for a period extending from the Effective
Date until June 30, 2020, unless extended or terminated according to the terms
of this Trust. This Trust may be terminated by consent of a majority of the then
serving Board of Directors and a majority of the Beneficiaries serving as
Officers at the time; provided, however, no such termination shall be effective
(i) following a Change of Control, or (ii) so as to reduce indemnification
otherwise available to a Beneficiary of this Trust, specifically including any
Beneficiaries who are not at such time current Officers, for any Demand then
existing and still pending or with respect to any later asserted Demand arising
out of a Covered Act occurring before the effective date of such termination.
Expiration or termination of this Trust shall operate prospectively only, so
that all provisions of this Agreement shall remain in full force and effect as
to any Demand asserted prior to the effective date of expiration or termination
relating to a Covered Act that occurs prior to the effective date of expiration
or termination. The Grantor and the Beneficiaries’ Representative shall notify
the Trustee of termination of the Trust by, with respect to the Grantor, an
instrument in writing executed by the Grantor together with a certified copy of
the resolution of the Board of Directors authorizing such termination and, with
respect to the Beneficiaries’ Representative, written evidence of the consent of
a majority of the Beneficiaries serving as Officers at the time. Termination by
consent of the Grantor and majority of the Beneficiaries shall be effective on
the later to occur of (i) the Board of Directors resolution and (ii) receipt by
Beneficiaries’ Representative of written consents from at least a majority of
the Beneficiaries as provided in this Section 6.1.1.

6.1.2 The Grantor and the Beneficiaries’ Representative (jointly or separately)
as applicable shall provide the Trustee and the Beneficiaries and their
successors in interest with written notice of expiration at least thirty
(30) days prior to the expiration date.

6.1.3 In the event of a proposed termination prior to the expiration of the term
of this Trust, Beneficiaries may assert a Demand if, in such Beneficiaries’ good
faith judgment, there is a reasonable likelihood that following such proposed
termination, a Claim will be asserted arising out of a Covered Act that occurred
before the effective date of such termination. If so made, such Demand(s) shall
be treated as a then existing and still pending Demand hereunder.

6.2 Distribution Upon Termination. When this Trust expires or is terminated in
accordance with Section 6.1, the Trustee shall distribute the Trust Fund to
Grantor less any full and adequate provision or reserves for any distributions
to be made pursuant to any outstanding Demands under Section 4.7 and 6.1.3 and
any deductions authorized or required by Section 7.3.

6.3 Amendment of Trust Instrument.

6.3.1 Except in the event of a Change of Control, this Trust may be amended by
consent of a majority of the Board of Directors, a majority of the Beneficiaries
serving as Officers at the time and the Trustee, provided, however, no such
amendment shall be effective (i) following

 

-13-



--------------------------------------------------------------------------------

a Change of Control, or (ii) so as to reduce indemnification otherwise available
to a Beneficiary of this Trust for any Claim then existing and still pending or
with respect to any later asserted Claim arising out of a Covered Act occurring
before the effective date of such amendment and provided further, that approval
of the Trustee shall only be required if the proposed amendment affects in any
way the Trustee’s rights or duties under this Agreement. If the Trust is amended
without the consent of the Trustee as provided above, the Grantor shall deliver
notice of amendment to the Trustee or its successor in interest thirty (30) days
prior to the proposed effective date of the amendment by an instrument in
writing executed by the Grantor and the Beneficiaries’ Representative, together
with a certified copy of the resolution of the Grantor’s Board of Directors
authorizing such amendment. The Grantor shall send a copy of such notice to each
individual Beneficiary or his or her successors in interest.

6.3.2 In the event of a proposed amendment of this Trust, a Beneficiary may
assert a Demand if, in such Beneficiary’s good faith judgment, there is a
reasonable likelihood that following such proposed amendment, a Claim will be
asserted arising out of a Covered Act that occurred before the effective date of
such amendment and which will be affected by such amendment. If so made, such
Demand(s) shall be treated as a then existing and still pending Demand
hereunder.

ARTICLE 7

RIGHTS AND OBLIGATIONS OF THE TRUSTEE

7.1 Duties of Trustee. The duties and liabilities of the Trustee shall at all
times be limited to those expressly stated in this Agreement and no implied
duties or covenants shall be read into this Agreement against the Trustee. The
Trustee shall discharge its duties hereunder with the care, skill, prudence and
diligence under the circumstances then prevailing that a reasonable person
acting in a like capacity and familiar with such matters would use in the
conduct of an enterprise of a like character and with like aims. The Trustee
shall not be liable for any loss sustained by the Trust Fund by reason of the
purchase, retention, sale, or exchange or any investment made in good faith and
in accordance with the Grantor’s written directions and the provisions of this
Agreement.

7.2 Indemnification of Trustee. The Trustee shall not be liable for any action
taken or omitted by it in good faith and believed by it to be authorized hereby
or within the rights or powers conferred upon it hereunder, or taken or omitted
by it in accordance with advice of counsel (which counsel may be of the
Trustee’s own choosing and which may be house counsel of the Trustee), and shall
not be liable for any mistake of fact or error of judgment or for any acts or
omissions of any kind unless caused by willful misconduct or gross negligence.
Grantor agrees to indemnify the Trustee and its officers, directors, agents and
employees and hold it and them harmless against any and all liabilities, losses,
claims, expenses (including reasonable attorneys’ fees and expenses), and
damages incurred by it hereunder, except for liabilities, losses, claims,
expenses, and damages incurred by the Trustee resulting from its own willful
misconduct or gross negligence. This Section 7.2 shall survive the termination
of this Agreement and the earlier removal or resignation of the Trustee.

 

-14-



--------------------------------------------------------------------------------

7.3 Expenses and Compensation. The Trustee shall pay from the Trust Fund, to the
extent not paid by Grantor, the Trustee’s reasonable expenses of administration
of the Trust, including reasonable compensation and expenses of counsel
(including house counsel) and any agents engaged by the Trustee to assist it in
such administration. The Grantor shall pay the Trustee reasonable compensation
for its services as Trustee hereunder and the Trustee shall have a lien on the
Trust Fund for such compensation and expenses until paid.

7.4 Accounts of Trustees. The Trustee shall keep full accounts of all of its
receipts and disbursements. Its financial statements, books, and records with
respect to the Trust Fund shall be open to inspection by the Grantor or the
Beneficiaries’ Representative or their representatives at all reasonable times
during business hours of the Trustee and may be audited not more frequently than
once in each fiscal year by an independent certified public accountant engaged
by the Beneficiaries’ Representative. Within ninety (90) days after the close of
each fiscal year, or any termination of the duties of the Trustee, the Trustee
shall submit in duplicate to Grantor an accounting of its transactions as
Trustee hereunder.

7.5 Rights of Trustee. None of the provisions of this Agreement shall require
the Trustee to expend or risk its own funds or otherwise to incur any liability,
financial or otherwise, in the performance of any of its duties hereunder. The
Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval or other paper or
document believed by it to be genuine and to have been signed or presented by
the proper party or parties. The Trustee may execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through
agents, attorneys, custodians or nominees appointed with due care, and shall not
be responsible for the negligence or misconduct of any agent, attorney,
custodian or nominee so appointed provided however, the Trustee shall remain
responsible for the performance of its obligations hereunder. Anything in this
Agreement to the contrary notwithstanding, in no event shall the Trust be liable
for special, indirect, punitive or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Trustee has
been advised of the likelihood of such loss or damage and regardless of the form
of action. The Trustee shall not be liable for an error in judgment made in good
faith by an officer or officers of the Trustee, unless the Trustee was grossly
negligent in ascertaining the pertinent facts.

Whenever in the administration of the provisions of this Agreement the Trustee
shall deem it necessary or desirable that a matter be proved or established
prior to taking or suffering any action to be taken hereunder, such matter
(unless other evidence in respect thereof be herein specifically prescribed)
may, in the absence of gross negligence or bad faith on the part of the Trustee,
be deemed to be conclusively proved and established by a certificate signed by
the Beneficiaries’ Representative and an officer of Grantor, and delivered to
the Trustee and such certificate, in the absence of gross negligence or bad
faith on the party of the Trustee, shall be full warrant to the Trustee for any
action taken, suffered or omitted by it under the provisions of this Agreement
upon the faith thereof. The Trustee shall not be bound to make any investigation
in to the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, entitlement order,
approval or other paper or document.

 

-15-



--------------------------------------------------------------------------------

ARTICLE 8

MISCELLANEOUS

8.1 Governing Law; Waiver of Jury Trial. The validity, interpretation,
performance, and enforcement of this Agreement and the Trust created hereby
shall be governed by the laws of the state of Washington, provided, however,
that the rights, duties, obligations and protections of the Trustee hereunder
shall be governed by the laws of the State of California. The parties
irrevocably submit to the jurisdiction and venue of any Washington State or
United States Federal Court sitting in Seattle, Washington. Any proceeding with
respect to this Trust shall be in King County Superior Court unless otherwise
consented to by Grantor.

Each party hereto hereby agrees not to elect a trial by jury of any issue
triable of right by jury, and waives any right to trial by jury fully to the
extent that any such right shall now or hereafter exist with regard to this
Agreement, or any claim, counterclaim or other action arising in connection
herewith. This waiver of right to trial by jury is given knowingly and
voluntarily by each party, and is intended to encompass individually each
instance and each issue as to which the right to a trial by jury would otherwise
accrue.

8.2 Assignment, Successors. Neither this Agreement nor any rights or benefits
hereunder may be assigned (including by operation of law), transferred, pledged
or otherwise hypothecated without the prior written consent of the other
parties, provided, however, that with respect to the merger, sale or dissolution
of the Trustee, only the consents required under Section 5.3.1 hereof shall be
required. This Agreement and the Trust created hereby shall be binding upon and
shall inure to the benefit of the spouses, heirs, personal and legal
representatives, and estates of the Beneficiaries, and to the permitted assigns
of the parties hereto.

8.3 Third Party Beneficiaries. The Beneficiaries are specifically acknowledged
as third party beneficiaries of this Agreement and shall have the right to bring
actions to enforce this Agreement where the Beneficiaries’ Representative fails
to bring such an action or fails to prosecute an action in good faith following
a demand by a Beneficiary to so act.

8.4 Enforcement Expenses. Grantor shall be responsible for all costs and
expenses, including reasonable attorneys’ fees and costs, incurred in any action
brought to enforce or interpret this Agreement, whether brought by the
Beneficiaries’ Representative, a Beneficiary, the Trustee, or otherwise, unless
the court determines that such Claim for enforcement was not brought in good
faith or was frivolous.

8.5 Titles and Headings Not to Control. The titles to articles and headings of
sections in this Agreement are for convenience of reference only and in case of
any conflict the text of this Agreement, rather than any title or heading, shall
control.

 

-16-



--------------------------------------------------------------------------------

8.6 Notices, Consents and Other Communications. All notices, consents, or other
communications required or contemplated by this Agreement shall be in writing
and shall be deemed to have been given when delivered either by (a) personal
delivery, (b) prepaid overnight courier, (c) postage prepaid return receipt
requested certified mail, or (d) facsimile, however as to the Trustee pursuant
and subject to the terms of section 8.8:

 

If to a Beneficiary:    The last address given to the Trustee by each respective
Beneficiary If to Beneficiaries’ Representative:    The last address given to
the Trustee by the Beneficiaries’ Representative If to Microsoft:    Microsoft
Corporation    One Microsoft Way    Redmond, WA 98052-6399    Attention: Deputy
General Counsel,    Corporate    Telephone No.: (425) 882-8080    Facsimile
No.:  (425) 869-1327 With a copy to:    K&L Gates LLP    925 Fourth Avenue,
Suite 2900    Seattle, WA 98104-1158    Attention: Seattle Administrative
Partner    Telephone No.: (206) 623-7580    Facsimile No.:  (206) 623-7022 If to
Trustee:    The Bank of New York Mellon Trust Company, N.A.    700 South Flower
Street    Suite 500    Los Angeles, CA 90017    Attention: Corporate Trust
Services    Telephone No.: (213) 630-6493    Facsimile No.:  (213) 630-6298

Notice by personal delivery shall be effective upon the date delivery is made
and notice by certified mail or overnight courier shall be effective on the date
it is recorded as delivered by the U.S. Postal Service or the overnight courier,
respectively. Facsimile notice shall be effective on the date recorded in the
sender’s equipment as a confirmed transmission to the recipient’s facsimile
address.

8.7 Force Majeure. From the effective date of this Agreement, the Trustee, or
any successor in interest, shall not be considered in breach of or in default in
its obligations with respect to any obligations created hereunder in the event
of an unavoidable delay in the performance of such obligations due to
unforeseeable causes beyond its control and without its fault or negligence,
including, but not limited to, acts of God, or of the public enemy, acts of a
government, acts of the other party, fires, floods, epidemics, quarantine
restrictions, strikes, freight embargoes, earthquakes, explosion, mob violence,
riot, inability to procure or general sabotage or rationing of labor, equipment,
facilities, sources of energy, material or supplies in the open market,
malicious mischief, condemnation, and unusually severe weather or delays of
suppliers or subcontractors due to such causes or any similar event and/or
occurrences beyond the control of the Trustee.

 

-17-



--------------------------------------------------------------------------------

8.8 Facsimile Instruction. The Trustee agrees to accept and act upon
instructions or directions pursuant to this Agreement sent by facsimile
transmission, unsecured e-mail or other similar electronic methods, provided,
however, that the Grantor and/or Beneficiaries’ Representative shall provide to
the Trustee an incumbency certificate listing persons as may be designated and
authorized to sign for the Grantor and the Beneficiaries’ Representative, which
such incumbency certificate shall be amended whenever a person is to be added or
deleted from the listing.

If the Grantor or Beneficiaries’ Representative elects to give the Trustee
e-mail or facsimile instructions (or instructions by a similar electronic
method) and the Trustee in its discretion elects to act upon such instructions,
the Trustee’s understanding of such instructions shall be deemed controlling.
The Trustee shall not be liable for any losses, costs or expenses arising
directly or indirectly from the Trustee’s reliance upon and compliance with such
instructions notwithstanding such instructions conflict or are inconsistent with
a subsequent written instruction. The Grantor and the Beneficiaries’
Representative agree to assume all risks arising out of the use of such
electronic methods to submit instructions and directions to the Trustee,
including without limitation the risk of the Trustee acting on unauthorized
instructions, and the risk of interception and misuse by third parties.

8.9 Counterparts. This Agreement may be executed in two or more counterparts,
and by facsimile, and shall be deemed an original and shall bind the signatory
but all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the others, it being understood that all parties need not sign
the same counterpart.

[remainder of page intentionally left blank]

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
1st day of June, 2010.

 

THE BANK OF NEW YORK MELLON

TRUST COMPANY, N.A.

(“Trustee”) By:  

/s/ MELONEE YOUNG

MICROSOFT CORPORATION (“Grantor”) By:  

/s/ JOHN A. SEETHOFF, Assistant Secretary

ADDITIONAL PARTY (“Beneficiaries’ Representative”)

/s/ CHARLES H. NOSKI

CHARLES H. NOSKI

 

-19-



--------------------------------------------------------------------------------

EXHIBIT A

The Grantor will cause the transfer of the Minimum Balance of the 1993 Trust
Seven Million Dollars ($7,000,000.00) on June 1, 2010 to the Trust Fund under
this Agreement to be held by the Trustee as the initial principal asset of the
Trust.